Citation Nr: 1119060	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-10 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran served on active duty from July 1942 to December 1945.  He died in November 2005 and the appellant is his widow.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.

In April and July 2010, the Board remanded the claim to the Appeals Management Center (AMC) for additional development.  For the reasons discussed below, the AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service connected for bilateral hearing loss disability, rated 70 percent disabling, and tinnitus, rated 10 percent disabling.

2.  Neither bilateral hearing loss disability nor tinnitus caused nor contributed to the Veteran's death from multiple blunt trauma due to falls from dizziness.

3.  The processes producing death were unrelated to any inservice event..




CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

The RO sent January 2006 and May 2008 letters to the appellant.  The January 2006 letter indicated that, to support her claim for service connection for the cause of the Veteran's death, the appellant had to show that the Veteran died from a service-connected injury or disease.  The May 2008 letter referred to a recent decision of the Court (i.e., Hupp), which required it to advise her of the conditions for which the Veteran was service connected at the time of his death, an explanation of the evidence required to substantiate her claim based on a previously service connected condition, and an explanation of the evidence and information required to substantiate her claim based on a condition not yet service connected.  The letter also indicated that the Veteran was service connected for bilateral hearing loss and tinnitus, and that an explanation and information required to substantiate the claim based on a previously service connected condition is explained in the letter.  The RO reiterated later in the letter that in order to establish entitlement to service connection for the cause of death, the evidence had to show that the Veteran died from a service connected injury or disease.  It appears to the Board that neither VCAA letter fully complied with Hupp.  Although the May 2008 letter referred to Hupp, advised the appellant of the disabilities for which the Veteran was service connected at the time of his death, and explained how to establish entitlement based on already service connected disabilities, it did not explain how to establish entitlement based on a disability not yet service connected.

The Board will therefore address whether this error prejudiced the appellant and requires remand for a new VCAA letter.  See 38 C.F.R. § 19.9(a)(1) (remand required only when further action 'is essential for a proper appellate decision').  Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due account of the rule of prejudicial error); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative).  For the following reasons, the Board finds that any Hupp error did not prejudice the appellant.  The appellant's primary contention throughout the lengthy appeal period has been that the Veteran's service- connected bilateral hearing loss disability or tinnitus caused him to fall and resulted in his death from multiple blunt trauma.  The appellant was informed how to establish entitlement on this basis.  The appellant also argued in her February 2006 statement that the Veteran's non service connected spinal stenosis caused the Veteran's fall.  Thus, she was aware that she could establish entitlement by showing that a not yet service connected disability caused or contributed to the Veteran's death.  Moreover, as shown below, there is no evidence in support of this theory other than the appellant's general conclusory lay statement.  Consequently, the error in not informing the appellant of this aspect of Hupp notice did not prejudice her because she was aware that service connection for the cause of death could be established on this basis and a reasonable person could be expected to understand from the notice provided what was needed to establish entitlement to service connection for the cause of the Veteran's death in this case.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

The January 2006 and May 2008 letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the January 2006 and May 2008 letters complied with this requirement.

The Veteran's status as a veteran was substantiated.  The appellant was not notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of her claim.  To the extent that Dingess applies to claims for service connection for the cause of death, the inadequate notice provided to the appellant on these latter two elements did not prejudice her.  As the Board concludes below that the preponderance of evidence is against the appellant's claim for service connection for the cause of the Veteran's death, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, because no disability rating or effective date will be assigned.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service private and VA treatment records.

The RO requested the Veteran's service treatment records (STRs) from the National Personnel Records Center (NPRC), but the NPRC indicated that the records had likely been destroyed by fire or were missing and could not be located.  In these circumstances, when a Veteran's STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In addition, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how STRs are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 C.F.R. § 3.159(e); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  Moreover, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Id. at 263 (citing VA Adjudication Manual).

The RO wrote a March 2006 letter to the appellant indicating that the Veteran's service treatment records (STRs) were likely destroyed by fire and explaining that it would request a search for evidence based on that information.  The RO enclosed a form for the appellant to fill out, which she did, indicating that the Veteran had injured his spine picking up crashed fighter planes.  The RO requested assistance from the NPRC, which indicated in March 2006 that the Veteran's STRs had likely been destroyed by fire, and there were no STRs or SGOs.  The RO thus complied with the VCAA with regard to the missing STRs.

As discussed below, a medical opinion was sought regarding whether the Veteran's service connected hearing loss caused the falls that resulted in his death, and subsequent clarification and opinions were sought in accordance with the Board's remand instructions.  For the reasons stated below, the most recent, December 2010 opinion was adequate and complied with the Board's remand instructions because it contained a rationale for the conclusion that the Veteran's hearing loss disability did not cause the falls that resulted in his death.  The RO/AMC did not obtain an opinion as to whether the Veteran's falls were caused by his spinal stenosis, a theory that the appellant raised in a February 2006 letter.

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  The Board finds that there is no reasonable possibility that such assistance would aid in substantiating this claim because, for the reasons discussed below, the evidence does not indicate that the Veteran suffered a specific spine injury in service, that his spinal stenosis was or may have been related to service, or that any arthritis arose within the one year presumptive period.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

Analysis

The Veteran's death certificate indicates that he died in November 2005, at age 94, due to or as a consequence of multiple blunt trauma.  The description of how the injury occurred was, "Fall from standing height."  Other significant conditions contributing to death but not resulting in the underlying cause of multiple blunt trauma were hypertensive cardiovascular disease and dementia.

At the time of his death, the veteran was service-connected for bilateral hearing loss disability, rated 70 percent, and tinnitus, rated 10 percent.
 
The primary contention made by the appellant and her representative is that the Veteran dizziness and balance problems, which were due to his service connected hearing loss disability and tinnitus, precipitated numerous falls he sustained over the years, to include the October 5, 2005 fall referred to on the death certificate.  She also claimed in a February 2006 letter that the fall was due to the Veteran's spinal stenosis which was caused by his position as a staff sergeant working on aircraft including lifting heavy parts.

Under 38 U.S.C.A. § 1310(a), when a veteran dies from a service related disability, VA will pay dependency and indemnity compensation (DIC) to such veteran's surviving spouse."  To establish that a veteran died from a service related disability, i.e., service connection for the cause death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death.  38 C.F.R. §  3.312.

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. §§ 1110, 1310(a).  The appellant's claim must be denied because the evidence reflects that his bilateral hearing loss disability and/or tinnitus did not cause or contribute to his death, and neither spinal stenosis nor any other cause of his falls was related to service.

Private medical treatment records reflect that the Veteran sought treatment, on multiple occasions, for injuries related to falls.  The earliest of these is a July 1985 history and physical examination note of Dr. Adolphe indicating that the Veteran sustained a fractured hip secondary to a fall of about 4 to 5 feet off the back of a truck.  The same treatment note indicated that weight was stable without dizziness, vertigo, or syncope, and orthopedic system review and examination showed no joint stiffness, pain over the left hip with recent hip surgery, and no joint edema, full range of motion, and no erythema.  Dr. Adolphe's November 1998 letter describing his physical examination similarly noted no dizziness, vertigo, or syncope, with normal musculoskeletal findings other than the hip fracture and replacement surgery.  

New Mexico Orthopedic Associates February and June 2002 treatment notes reflect that the Veteran fell on his knees.  He was diagnosed with balance deficit and lower extremity strength deficiency and marked balance deficit.  Weakness and loss of balance were attributed to spinal stenosis.

An April 2002 Presbyterian New Mexico arthritis clinic note indicated on the problem list moderate to severe spinal stenosis of the lumbosacral spine.  On musculoskeletal examination, the Veteran moved from the chair to the examining table and back with normal gait and station.  

In February and March 2003, the Veteran was diagnosed with vertigo.  Records of February 2004 show the Veteran sought treatment for a fall.  He was assessed with a contusion of the left hip and the left knee. In January 2005 the Veteran was diagnosed with imbalance.   Additional records dated that same month note that the Veteran complained of an increase in the tendency to fall which had started in the last 6 weeks.

Records of October 2005 show that the Veteran sought treatment for a fall in the bathroom where he hit his head and arm.  The appellant's statements similarly indicate that in the early morning hours of October 5, 2005, the Veteran fell in his bathroom and hit his head.  The Veteran died in November 2005.  As noted above, the cause of death was listed as multiple blunt traumas. 

For the following reasons, the appellant's claim that she is entitled to service connection for the cause of the Veteran's death on the theory that service connected hearing loss disability and tinnitus caused dizziness which caused falls which caused head trauma which caused death must be denied.

There are multiple medical opinions as to whether the Veteran's service connected bilateral hearing loss disability and/or tinnitus caused or contributed to his death.  As indicated in the Board's April and July 2010 remands, the November 2009 opinion of a VA physician and her May 2010 supplemental statement were flawed in that she did not explain the reasons for her conclusion.  These opinions are therefore not accorded any probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Similarly, the statement of an August 2009 VA audiologist that she could not resolve the issue without resort to speculation because was outside her scope of practice is of no probative value.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (an examiner's statement that indicates an inability to come to an opinion provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence, one way or the other, regarding service connection).  However, the December 2010 opinion by a different VA physician is an adequate one and warrants denial of claim under this theory for the following reasons.

The December 2010 physician indicated that he reviewed the claims folder as well as outside records and VA records.  The Board notes that the physician also indicated that he not review private medical records; however, given his discussion accurately referencing private medical records, he apparently meant that he did not review such records in addition to those in the claims folder.  The physician noted the significant hearing loss and tinnitus, the lack of labyrinthine injury or disease such as Meniere's Disease or Syndrome, and the lack of treatment for a vertiginous episode or dizziness until after until after 1993.  The physician specifically noted the lack of history of imbalance in the records until after 1993 when the Veteran was treated in South Albuquerque, New Mexico.  He also reviewed the  medical literature for any correlation between tinnitus/hearing loss and vertigo, and found no correlation, other than a single study indicating a correlation between Meniere's Disease or Syndrome and dizziness.  Given that the Veteran was not diagnosed with Meniere's disease, the physician concluded: "It is very unlikely that tinnitus and hearing loss in this patient was the cause for his imbalance."

The December 2010 VA physician's opinion is adequate, and entitled to substantial probative weight, because he explained the reasons for his conclusions based on an accurate characterization of the evidence of record and a review of pertinent medical literature.  See Nieves-Rodriguez, 22 Vet. App. at 304.  There is no contrary medical opinion in the evidence of record.  Dr. Liljestrand wrote in April 2009 that he was well aware of the Veteran's chronic vertigo problems, and that the Veteran was hospitalized for what was initially a urosepsis and then fell as a consequence of overuse of medications and complications.  Neither Dr. Liljestrand nor any other physician attributed any of the Veteran's falls to dizziness or anything else related to his hearing loss disability or tinnitus.

The Board must also consider the appellant's statements.  She is competent to testify as to her observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

The Board accepts as credible and competent the appellant's statements that the Veteran's numerous falls were due to his dizziness, and the falls due to the dizziness caused the blunt trauma that resulted in his death.  However, the question of whether bilateral hearing loss or tinnitus caused the dizziness is a question as to an internal, non-observable process that is the type of question as to which the courts have held lay witnesses are not competent to opine.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Consequently, the appellant's general assertions that the Veteran's service connected hearing loss disability and/or tinnitus caused his dizziness are entitled to little, if any, probative weight, and are in any event of less probative value than the specific, reasoned December 2010 opinion of the VA physician.

The Board must also address two other theories of entitlement for service connection for the cause of the Veteran's death, one of which was specifically raised by the appellant and the other which was raised by the evidence of record.

The issue specifically raised by the appellant was her contention in her February 2006 letter that the Veteran's spinal stenosis caused the fall which resulted in his death.  The appellant did not offer any specific reason as to why she concluded that the Veteran's spinal stenosis caused him to fall.  In contrast, the April 2002 Presbyterian New Mexico arthritis clinic note which indicated there was moderate to severe spinal stenosis of the lumbosacral spine also indicated that on musculoskeletal examination, the Veteran moved from the chair to the examining table and back with normal gait and station.  Thus, the evidence reflects that the Veteran's spinal stenosis may not have affected his ability to walk.

However, even assuming that the Veteran's spinal stenosis caused him to fall, the claim must be denied under this theory because the evidence does not reflect that spinal stenosis is related to service, or that it arose within the one year presumptive period (assuming the presence of arthritis).  38 U.S.C.A. § 1110, 1112, 1113; 38 C.F.R. § 3.303, 3.307, 3.309.  The appellant's testimony as to the Veteran's lifting heavy objects in service is consistent with the circumstances of his service as shown by documents such as the May 1945 award of the Meritorious Unit Plaque to the Veteran's unit for its performance in maintaining aircraft.  Even accepting this testimony, however, there is no evidence of stenosis or any injury or disease of the spine, including arthritis, was incurred in service or for many years thereafter.  Rather, the evidence, in particular Dr. Adolphe's July 1985 and November 1998 normal musculoskeletal examinations, reflects that a disability of the spine did not manifest for many years after service.  The appellant did not indicate that there was a specific spine injury in service or continuity of spine symptomatology from service.  She did refer in her April 2007 to the Veteran's first treatment for pain in the hips and back in 1954 by a chiropractor who subsequently died.  The appellant's statement indicating that the Veteran first sought treatment for back pain nine years after does not indicate continuity of symptomatology.  To the extent that any of the appellant's statements imply that there was continuity of back symptomatology, the subsequent normal musculoskeletal findings by Dr Adolphe on examination reflect that such symptomatology was not indicative of the spinal stenosis that was diagnosed many years later. 

As the evidence thus reflects that the Veteran's spinal stenosis is not related to service and any arthritis did not manifest within the one year presumptive period, service connection for the cause of death would not be warranted even if spinal stenosis were a contributory cause of death.  Given the lack of evidence indicating that the Veteran's spinal stenosis is, or may be, related to service, a VA opinion is not required pursuant to 38 U.S.C.A. § 5103A(a) because one is not "necessary to substantiate the claim," and there is "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  The only evidence of the possibility of such an association is the appellant's conclusory generalized lay statement suggesting a nexus between the stenosis and service, which the Board finds is akin to the type of statement that the Court has held does not warrant further assistance under 38 U.S.C.A. § 5103A(d).  Cf. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  

In addition, given the theory that the Veteran's vertigo, dizziness, and lack of balance, related to service connected hearing loss disability and tinnitus, caused the fall that resulted in the trauma that caused his death, the record raises the the theory that the vertigo and related symptoms that caused the fall that resulted in the head trauma that caused to the Veteran's death was directly related to service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all issues reasonably raised from a liberal reading of all documents in the record).  This theory must also be rejected, however, because the evidence reflects that vertigo did not manifest in service or for many years thereafter, or that it may be associated with service.  Specifically, Dr. Adolphe's July 1985 findings of no dizziness, vertigo, or syncope reflects that these symptoms did not arise until many years after service, and the appellant did not contend that there was vertigo in service or continuity of vertigo-related symptomatology.  Consequently, there is no basis to find that the vertigo which caused the fall that contributed to the Veteran's death is related to service, and there is no reasonable possibility that obtaining a VA opinion on this question would aid in substantiating the claim for entitlement to service connection for the cause of the Veteran's death.

In reaching the above conclusions, the Board is aware of its heightened duties due to the loss of the Veteran's STRs, but as there is no basis to find that additional assistance is warranted or that the evidence is near equipoise, such heightened duties do not alter the result.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


